—In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Carson, J.), dated July 15, 1998, which denied his motion pursuant to CPLR 5015 (a) to vacate a prior order of the same court, dated September *62824, 1997, granting the defendants’ motion for summary judgment dismissing the complaint upon his default in responding to the motion.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion pursuant to CPLR 5015 (a), since the plaintiff failed to establish a reasonable excuse for his default (see, CPLR 5015 [a] [1]; see also, Yellow Book Co. v Helman, 236 AD2d 468; Jacobwitz & Gubits v Duffy, 236 AD2d 446; General Elec. Capital Auto Lease v Terzi, 232 AD2d 449). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.